    Case: 1:18-cv-07585 Document #: 27 Filed: 03/01/19 Page 1 of 3 PageID #:210



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

ERIKA BROWN, LISA SATCHEL,          )
KENNETH BREWER, and PHYLLIS         )
GRAY on behalf of themselves and all)
others similarly situated,          )
                                    )
      Plaintiffs,                   )
                                    )
v.                                  )                Case No. 1:18-cv-07585
                                    )
WALGREENS BOOTS ALLIANCE,           )                Hon. Andrea R. Wood
INC.                                )
                                    )
      Defendant.                    )
____________________________________)

    JOINT MOTION FOR ENTRY OF AN AGREED CONFIDENTIALITY ORDER
       Defendant, Walgreen Boots Alliance, Inc. (“Defendant”) and Plaintiffs Erika Brown, Lisa

Satchel, Kenneth Brewer, and Phyllis Gray individually and on behalf of all others similarly

situated (“Plaintiffs”) by and through their respective undersigned counsel, respectfully move

this Court for entry of the attached Agreed Confidentiality Order attached as Exhibit A.

Changes to the Court’s Model Confidentiality Order (Form LR 26.2) in the Agreed

Confidentiality Order are reflected in the attached Exhibit B. The parties have conferred and

agree that certain information revealed in discovery will be sensitive in nature requiring a

protective order. This information includes confidential personal information of the Plaintiffs and

business, financial, and personnel information of Defendant. A protective order will ensure the

security of this confidential information.

       WHEREFORE, the Parties respectfully request this Court grant this Joint Motion for

Entry of an Agreed Confidentiality Order and enter the attached Agreed Confidentiality Order.
    Case: 1:18-cv-07585 Document #: 27 Filed: 03/01/19 Page 2 of 3 PageID #:211




Dated: March 1, 2019

Respectfully submitted,

 By: /s/ Peter J. O’Meara                     By: /s/ Mitchell M. Breit

 Peter J. O’Meara                             Mitchell M Breit (admitted pro hac vice)
 Foley & Lardner LLP                          SIMMONS HANLY CONROY LLC
 321 North Clark Street, Suite 2800           112 Madison Avenue
 Chicago, Illinois 60654-5313                 New York, New York 10016-7416
 Tel: (312) 832-4914                          Telephone:    (212) 784-6400
 Fax: (312) 832-4700                          Facsimile:    (212) 213-5949
 pomeara@foley.com                            mbreit@simmonsfirm.com

 Jay N. Varon (admitted pro hac vice)         Trent B. Miracle
 David A. Hickerson (pro hac vice motion to   SIMMONS HANLY CONROY LLC
 be submitted)                                One Court Street
 Foley & Lardner LLP                          Alton, Illinois 62002
 3000 K Street, N.W.                          Telephone:      (618) 259-2222
 Suite 600                                    Facsimile:      (618) 259-2222
 Washington, D.C. 20007-5109                  tmiracle@simmonsfirm.com
 Tel: (202) 672-5380
 Fax: (202) 672-5399
 jvaron@foley.com
 dhickerson@foley.com

 Attorneys for Defendant Walgreens Boots      Attorneys for Plaintiff Erika Brown on behalf
 Alliance, Inc.                               of herself and all others similarly situated
             Case: 1:18-cv-07585 Document #: 27 Filed: 03/01/19 Page 3 of 3 PageID #:212



                                      CERTIFICATE OF SERVICE

                I hereby certify that a copy of the foregoing Joint Motion for Entry of an Agreed
        Confidentiality Order was served on March 1, 2019, via the Court’s ECF system, which will send
        an electronic copy to all counsel of record.



                                                                 /s/ Peter J. O’Meara




4816-8740-3145
